Van Brunt, P. J
—The record in this case shows a rather ingenious attempt to get this court to adjudicate upon legal propositions which could only be brought up properly by an appeal from the judgments rendered in the actions. It is the first time, so far as we have been able to ascertain, that the defense of the Statute of Limitations has been stricken out as sham, frivolous, irrelevant and immaterial, particularly where the respondent, for the purpose of showing that it is sham and frivolous, has devoted pages of his points in discussing a difficult question of law. If an answer, or any portion thereof, is sham and frivolous, it-must be so plainly so that there can be no controversy or argument on the subject. It being demonstrated by the arguments which have been submitted upon this appeal that the orders are not so plainly right but that they must be supported, if they can be at all, by elaborate discussion and citation of authority, they seem to be erroneous and should be reversed, with ten dollars costs and disbursements-in each case.
Brady and Daniels, JJ., concur.